                           Case 1:20-cv-08092-NRB Document 52 Filed 02/17/21 Page 1 of 1

Attorneys admitted in                                                                            Doniger // Burroughs
                                                                                                 Doniger    Burroughs Building
                                                                                                                      Building
California, New York,                                                                            603
                                                                                                 603 Rose
                                                                                                     Rose Avenue
                                                                                                            Avenue
Texas, Pennsylvania, and                                                                         Venice,
                                                                                                 Venice, California
                                                                                                         California 90291
                                                                                                                    90291
Maine
                                                                                                 New York
                                                                                                 Doniger    Office
                                                                                                         / Burroughs NY
Sender’s contact:                                                                                295
                                                                                                 231 Madison           22nd Floor
                                                                                                              Avenue,Suite
                                                                                                     Norman Avenue,         413
scott@donigerlawfirm.com                                                                         New York,New
                                                                                                 Brooklyn,  NewYork
                                                                                                                  York11222
                                                                                                                       10017
(310) 590-1820
                                                                                                 Sender’s contact:
                                                                                                 scott@donigerlawfirm.com
                                                                                                 (310) 590-1820



                                                  February 16, 2021

DELIVERED VIA ECF

Honorable Naomi Reice Buchwald
Daniel Patrick Moynihan
United States Courthouse
500 Pearl Street, Courtroom 21A
New York, NY 10007

                                                Re:    Klauber Brothers, Inc. v. HSN, Inc. et al.
                                                       Case No. 1:20-cv-08092-NRB
                                                       Extension Request

Your Honor:

       As you know, our office represents Plaintiff Klauber Brothers, Inc. in this action. We write together with
Defendants HSN, Inc. and GK Trading, LLC, to respectfully request an extension of the deadline for dismissal,
pursuant to the Court’s January 19th order. (Dkt. No. 49.)

        The parties are memorializing the terms of settlement and respectfully request an additional 21 days to
finalize the settlement agreement. This is the parties’ first request for an extension relating to the deadline for
dismissal.

           We thank Your Honor for your time and consideration of this request.

                                                Respectfully submitted,
  Application granted.
  SO ORDERED.                               By: /s/ Scott Alan Burroughs
                                                Scott Alan Burroughs
                                                Laura M. Zaharia
                                                DONIGER / BURROUGHS
                                                For the Plaintiff



Dated:           New York, New York
                 February 17, 2021



                                                          1
